Citation Nr: 0711871	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral flat feet, bilateral hallux limitus, and a right 
foot disability, to include plantar fasciitis, claimed as 
secondary to a service-connected left foot disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of September 2006.  This 
matter was originally on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, and a February 2004 
rating decision of the VA RO in Nashville, Tennessee.  
 
The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing in July 2006; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in December 2001, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral flat feet, bilateral hallux limitus, 
and a right foot disability, to include plantar fasciitis.

3.  Evidence submitted subsequent to the December 2001 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for bilateral flat feet, bilateral hallux 
limitus, and a right foot disability, to include plantar 
fasciitis and does not raise a reasonable possibility of 
substantiating the claim.  		

4.  By an unappealed decision dated in September 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for a sinus disorder.

5.  Evidence submitted subsequent to the September 1996 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for a sinus disorder and does not raise a 
reasonable possibility of substantiating the claim.  		


CONCLUSIONS OF LAW

1.  The rating decision of December 2001 is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
bilateral flat feet, bilateral hallux limitus, and a right 
foot disability, to include plantar fasciitis.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2006).   

3.  The rating decision of September 1996 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996). 

4.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
a sinus disorder.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran claims that she has submitted sufficient evidence 
to reopen her previously denied claims of entitlement to 
service connection for a bilateral flat feet, bilateral 
hallux limitus, and a right foot disability, to include 
plantar fasciitis, and a sinus disorder

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  

That said, in a letter dated in October 2006, the Appeals 
Management Center (AMC) informed the veteran of the evidence 
necessary to reopen her previously denied claims, what 
evidence VA would obtain, and what evidence she was expected 
to obtain.  The AMC also specifically requested that she 
provide any evidence in her possession that pertained to her 
claims.  In addition, the AMC explained what types of 
evidence qualified as "new" and "material" evidence, and 
informed her of the reasons why her claims were previously 
denied.  See Kent, 20 Vet. App. at 10.  

The Board previously remanded the case for compliance with 
the VCAA, particularly with respect to the requirements for 
reopening previously disallowed claims.  The Board thus finds 
the duty to notify, including as directed in the Board's 
remand, has been sufficiently satisfied and there is no 
reason in further delaying the adjudication of the claims 
decided herein.  As the Board concludes herein that evidence 
sufficient to reopen the veteran's previously denied claims 
of entitlement to service connection for bilateral flat feet, 
bilateral hallux limitus, and a right foot disability, to 
include plantar fasciitis and a sinus disorder have not been 
received, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The RO has also satisfied its duty to assist.  The veteran's 
service medical records, VA treatment records, Army hospital 
records, VA examination reports, and travel board hearing 
transcript have been associated with the claims file.  In 
this case, VA provided the veteran with a VA feet 
examination, but not a VA sinus examination.  The Board finds 
that no medical examination for that issue was required, and 
that not providing her with such an examination was not 
remandable error.  VA is only required to provide medical 
examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).   For claims to reopen 
previously disallowed claims, a medical examination need not 
be provided unless new and material evidence has been 
presented and VA determines that an examination is necessary 
to decide the claim.  Id.  

For reasons explained more fully below, no new and material 
evidence has been submitted to reopen the previously 
disallowed sinus disorder claim and therefore, VA's duty to 
provide a medical examination for that claim did not arise.  
Under these circumstances, a VA medical examination is not 
necessary to decide the claim.  

Having found that Board's remand directives have been 
fulfilled, and that the duty to notify and assist has been 
satisfied, the Board will proceed with appellate review.  

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen her claim for service connection for the bilateral 
and right foot disorders was initiated in March 2002.  The 
veteran initiated her application to reopen her claim of 
entitlement to for service connection for a sinus disorder in 
February 2004.  Thus, the new definition of "new and 
material evidence" is applicable to both of her claims.  

Under the revised definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claims has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

A review of the record shows that the veteran's initial claim 
for service-connected benefits for bilateral flat feet, 
bilateral hallux limitus, and a right foot disability, to 
include plantar fasciitis, was denied in a December 2001 
rating decision.  In correspondence dated in December 2001, 
the RO informed the veteran of the denial and advised her of 
her procedural and appellate rights.  The veteran failed to 
appeal that decision and it became final.  

The veteran filed the instant claim to reopen her claim for a 
right foot and bilateral foot disorders in March 2002.  The 
Board notes that the instant claim is for service connection 
as secondary to a service-connected left foot disability, 
while the previously disallowed claim was for service 
connection on a direct basis.  Despite that the instant claim 
appears to be on a different theory than the previously 
disallowed claim, the Board finds that it is "inextricably 
intertwined" with that previous claim and therefore will 
treat it as if it were the same claim.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).  The RO denied the instant claim in 
a rating decision dated in September 2002.  The veteran filed 
a notice of disagreement (NOD) and a substantive appeal 
within the applicable time limit.  The appeal of the 
September 2002 rating decision is properly before the Board.  

The veteran's initial claim for service-connected benefits 
for a sinus disorder was denied in a September 1996 rating 
decision.  In correspondence dated in September 1996, the RO 
informed the veteran of the denial and advised her of her 
procedural and appellate rights.  The veteran failed to 
appeal that decision and it became final.  The veteran filed 
the instant claim to reopen this claim in June 2003.  The RO 
denied that claim in a rating decision dated in February 
2004.  The veteran filed a notice of disagreement (NOD) and a 
substantive appeal within the applicable time limit and the 
appeal of the February 2004 rating decision is properly 
before the Board.  



Bilateral Flat Feet, Bilateral Hallux Limitus, and a Right 
Foot Disability

In the December 2001 rating decision, the RO considered the 
veteran's service medical records; VA examination reports 
dated in April 1997, January 1999, September 2001; and a VA 
examination report addendum, dated in March 1999.	 

The veteran's service medical records showed that she 
suffered an injury to the left ankle in March 1976.  The 
service medical records were negative for evidence of injury 
to the right foot or ankle.  

According to an April 1997 VA examination report, the veteran 
was diagnosed with bilateral flat feet, bilateral plantar 
fasciitis, possible heel spur bilaterally, hypertrophic 
nails, and callus formation.

The report of a January 1999 VA examination indicates that 
the veteran was diagnosed with bilateral plantar fasciitis, 
hallux limitus bilaterally, calcaneal plantar spur of left 
calcaneus, neuritis/neuralgia of the left lateral dorsal 
cutaneous nerve.  The examiner stated that in his medical 
opinion, the veteran had a foot condition of the left foot 
that had worsened and now involved the right foot, and that 
the old fracture of the left fifth metatarsal may have healed 
in an abnormal position.  

In an addendum to that report, dated in March 1999, it was 
explained that the bony changes associated with the healing 
of the veteran's left foot fracture could lead to the left 
foot functioning abnormally.  The veteran's plantar fasciitis 
of the left foot, therefore, may have developed secondary to 
the fracture of the left fifth metatarsal.  

In a second VA examination report dated in January 1999, 
another VA examiner diagnosed decreased range of motion in 
ankles; osteoarthritis, metatarsal, left foot; hyperplantar 
flexibility of the feet; and post traumatic injury to the 
left foot secondary to fracture and fasciitis of the left 
foot.

In a VA radiology report, dated in January 1999, it was 
stated that x-rays of the right foot showed rudimentary spur 
along plantar aspect of the calcaneus, but no other 
abnormalities were identified.  

In a VA examination report, dated in September 2001, it was 
noted that the veteran had possible peripheral vascular 
disease, possible neuroma in the right foot, and plantar 
fasciitis in both feet.  X-rays of the left foot showed a 
heel spur, but no evidence of present fracture.

Evidence received since the December 2001 rating decision 
consists of treatment notes from the Nashville VAMC; VA 
examination reports dated in March 2003, November 2003; a VA 
examination report addendum, dated in December 2004,  a Gazza 
Lab Neurology report dated in March 2003 and November 2003; 
and a transcript of the veteran's travel board hearing 
conducted in July 2006.  
 
The VAMC treatment records reflected continuous treatment for 
bilateral fasciitis.  In a VA radiologic examination report, 
dated in April 2002, it was reported that x-rays of both feet 
revealed bilateral calcaneal spurs and bilateral bunions of 
the first metatarsals.  A VAMC orthopedic clinic treatment 
note, dated in January 2004, reflected ongoing treatment for 
plantar fasciitis.  

In the March 2003 VA examination report it was reported that 
the veteran's right heel pain began in 1999.  Other reported 
symptoms included weakness, stiffness, swelling, and heat in 
the lower extremities.  Radiographs, dated in March 2003, 
showed that the right heel continued to have a rudimentary 
inferior heel spur, which had not changed from previous 
radiographs.  

The examiner diagnosed bilateral plantar fasciitis, plantar 
calcaneal spur of the left foot, hallux limitus which was 
functional in nature and symptomatic bilaterally, and 
neuralgia of the left and right feet.  He stated that the 
long-standing left foot conditions may have contributed to 
the development of the right foot conditions, which were 
similar in etiology and cause similar levels of pain and 
disruption of normal daily activities.  

In a report from Gazza Lab Neurology, dated in March 2003, 
Dr. W.N. reported that the veteran had complained of numbness 
and pain in the feet that had been present for six months.  
The veteran also reported numbness in the hands and shoulder 
pain.  Dr. W.N.'s assessment was peripheral neuropathy.

In a VA podiatry examination report, dated in November 2003, 
it was stated that based on examination, the veteran 
demonstrated weakness and decreased vascularity in the lower 
extremities.  Based on this, the veteran may have been 
exhibiting neuritis secondary to the peripheral neuritis that 
was earlier diagnosed.  A nerve conduction velocity study 
showed that the veteran had peripheral neuropathy.  Mild 
hallux limitus of the left was also noted.

In VA examination report, dated in December 2004, the 
examiner - who examined the veteran in September 2001 - 
explained that he had reviewed the veteran's chart and found 
no mention of a left foot fracture, but he did note heel 
spur, flat feet, and hallux ridges.  He stated that if the 
veteran had a fracture in 1975, it was possible that it could 
have caused neuritis of the lateral dorsal cutaneous nerve.  
Dr. L.H. also stated that it was "conceivable" that she 
could have plantar fasciitis of the right and left foot if 
she had had a fracture.  The veteran also could have plantar 
fasciitis of the right foot and also of the left foot in 
trying not to bear weight on it.  The veteran also could 
stretch the plantar aponeurosis ligament which could cause 
plantar fasciitis of the right and left foot.  The examiner 
stated that a heel spur could be conceived on the right foot 
in that if the veteran had indeed fractured the left fifth 
metatarsal and shifted her weight to the right foot and thus 
she would have a more severe heel strike when walking and 
this could indeed lead to a heel spur of the right foot.  

Finally, the VA examiner stated that he saw no possible 
reasons as to why the veteran would develop a flat foot or a 
hallux limitus.  These were conditions that would develop due 
to a cause of ligamentous laxitas and also hypomobility of 
the mid tarsal joint, and even perhaps trauma to the right 
and left first proximal interphalangeal joints, however, this 
was not seen on x-rays.  

At the veteran's travel board hearing, conducted in July 
2006, she testified that she first learned she had flat feet 
several years after service.  The veteran did not recall any 
other medical opinions regarding the etiology of her foot 
disorders since the March 2003 VA examination.  

Initially, the Board notes that the evidence submitted since 
the last final denial is 'new' to the extent it was not on 
file at the time of the last prior denial.  Nevertheless, for 
the reasons stated below, the Board finds that this evidence 
does not satisfy the standard for new and material evidence 
found at 38 C.F.R. § 3.156(a) (2006).

The evidence of record prior to the last final denial in 
December 2001 showed that the veteran injured her left foot 
in service.  The evidence also showed that she suffered from 
various foot disabilities including bilateral flat feet, 
bilateral plantar fasciitis, bilateral heel spurs, 
hypertrophic nails, callus formation, hallux limitus 
bilaterally, and neuritis/neuralgia of the left lateral 
dorsal cutaneous nerve at that time.  The evidence of record 
at that time did not medically link the currently diagnosed 
non-service-connected foot disorders to either the in-service 
injury or the service-connected left foot disability.  

The evidence submitted subsequent to the last final denial 
does not relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  
Significantly, none of the newly submitted evidence medically 
links a currently diagnosed non-service-connected foot 
disorder to either an incident in service or the veteran's 
service-connected left foot disability.  The medical opinions 
of record are only speculative at best and are insufficient 
to base a grant of service connection.  Cf. Obert v. Brown, 5 
Vet. App 30 (1993).  Without a medical opinion linking the 
current conditions to either an incident in service or the 
veteran's service-connected left foot disability, the 
evidence submitted since the last prior final denial is 
cumulative and redundant.  

As no other evidence has been added to the file, the Board 
finds that even though the additional evidence was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial and, 
significantly, does not raise a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has not been received pursuant to 38 C.F.R. § 3.156(a) 
(2006).  Inasmuch as new and material evidence has not been 
received as part of the veteran's application to reopen, the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).

Sinus Disorder

In the September 1996 rating decision, the RO considered the 
veteran's service medical records; and a VA examination 
report, dated in May 1996.

The veteran's service medical records reflected that she 
received treatment for nasal congestion, sinus congestion, 
and sinus pressure in January 1976 and August 1976.  

A VA general medical examination report, dated in May 1996, 
reflected a diagnosis of chronic sinus infection and 
congestion.  A sinus x-ray showed possible polyp or retention 
cyst in the maxillary antrum.    

Evidence received since the September 1996 rating decision 
consists of treatment notes from the Blanchfield Army 
Hospital, VAMC treatment records, and travel board hearing 
testimony. 

The VAMC treatment records reflected treatment for sinusitis 
as early as September 1992, and that the veteran received 
subsequent care for the condition on numerous occasions.  
Treatment notes from the Blanchfield Army Hospital, dated in 
February and March 2002, reflected diagnoses of sinusitis. 

In a VA Radiological examination report, dated in March 2003, 
it was stated that a computed tomography (CT) scan of the 
paranasal sinuses failed to show evidence of acute or chronic 
paranasal sinusitis.  

At her travel board hearing, the veteran testified that her 
sinusitis developed in service.  She stated that she recalled 
being treated for the condition on three occasions and that 
she constantly had problems since she was discharged.  

The evidence submitted since the last final denial does not 
satisfy the standard for new and material evidence found at 
38 C.F.R. § 3.156(a) (2006).  The veteran's previous claim 
for service connection for a sinus disorder was denied 
because the chronic condition was not shown in service.  At 
that time, the evidence showed that the veteran currently had 
sinusitis and that she had received treatment for sinus 
congestion in service, but that the present condition could 
not be attributed to the veteran's service.  There is nothing 
in the newly submitted evidence that would tend to show a 
sinus disorder is in any way linked to military service.  

The newly submitted evidence only reflects continuous 
treatment for the chronic condition and does not relate to an 
unestablished fact necessary to substantiate the claim (i.e. 
that the current condition began in service or is otherwise 
related to the veteran's active duty service).  The newly 
submitted evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  

Inasmuch as new and material evidence has not been received 
as part of the veteran's application to reopen, the Board 
does not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).




ORDER

New and material evidence having not been received, 
entitlement to service connection for bilateral flat feet, 
bilateral hallux limitus, and a right foot disability, to 
include plantar fasciitis, claimed as secondary to a service-
connected left foot disability, is denied.

New and material evidence having not been received, 
entitlement to service connection for a sinus disorder, is 
denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


